138 S.E.2d 213 (1964)
262 N.C. 601
Priscilla C. EVANS
v.
Lloyd A. BATTEN.
No. 248.
Supreme Court of North Carolina.
October 14, 1964.
*214 Brewer & Gilliam, Fayetteville, for plaintiff.
Gardner, Connor & Lee, Wilson, for defendant.
PER CURIAM.
Plaintiff appellant contends that the facts alleged are sufficient to show that the indenture was a dangerous condition to defendant's knowledge, defendant should have foreseen that rain, melting snow and ice would flow across and tend to obscure it, and defendant neglected to give warning. We do not agree. Slight depressions, unevenness and irregularities in outdoor walkways, sidewalks and streets are so common that their presence is to be anticipated by prudent persons. We are unable to distinguish this case from those in a long line of decisions by this Court. For examples, see: Falatovitch v. Clinton, 259 N.C. 58, 129 S.E.2d 598; Bagwell v. Brevard, 256 N.C. 465, 124 S.E.2d 129; Little v. Wilson Oil Corp., 249 N.C. 773, 107 S.E.2d 729; Welling v. Charlotte, 241 N.C. 312, 85 S.E.2d 379. The demurrer was properly sustained.
Assuming that the factual allegations of the complaint are true, as we must in considering demurrer, we conclude that plaintiff has no cause of action against defendant. Therefore, it was proper to dismiss the action. Perrell v. Beaty Service Co., 248 N.C. 153, 102 S.E.2d 785.
Affirmed.